FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                September 26, 2007
                             FO R TH E TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court


    DA NIEL E. W ITTE,

              Plaintiff-Appellant,

      v.                                                No. 06-4297
                                                (D.C. No. 2:05-CV-1046-TC)
    SH ELDON SLOAN, * in his official                     (D. Utah)
    capacity with the C alifornia State Bar;
    RONALD M . GEORGE, Chief Justice,
    in his official capacity with the
    Supreme Court of California,

              Defendants-Appellees.



                             OR D ER AND JUDGM ENT **


Before HA RTZ, Circuit Judge, BROR BY, Senior Circuit Judge and
T YM K O VIC H, Circuit Judge.




*
       On October 7, 2006, Sheldon Sloan became the President of the California
Bar. In accordance with Rule 43(c)(2) of the Federal Rules of Appellate
Procedure, M r. Sloan is substituted for Jim Heiting as the defendant-appellee in
this action.
**
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Daniel E. W itte, an attorney representing himself pro se, appeals from the

district court’s decision dismissing his civil-rights complaint for improper venue

and declining to transfer the complaint to a district where venue is proper.

M r. W itte also challenges the denial of his requests to hold an evidentiary hearing

and to permit him to conduct limited discovery, amend his complaint, and

substitute parties. W e have jurisdiction under 28 U.S.C. § 1291 and affirm.

I.    B ACKGR OU N D

      M r. Witte w as admitted to practice law in California in January 2001. He

was suspended by the California State Bar on September 16, 2003, for failure to

pay his annual membership fee. On October 31, 2003, he paid the outstanding

amount and was reinstated to full active membership. He sought review of the

suspension with the California Supreme Court, but his petition was denied on

December 22, 2004.

      On December 16, 2005, M r. W itte filed an action under 42 U.S.C. § 1983 in

the United States D istrict Court for the District of Utah against Jim Heiting, in his

official capacity as President of the California State Bar, and Ronald George, in

his official capacity as Chief Justice of the California Supreme Court, for alleged

violations of the First, Fourth, Fifth, Ninth, and Fourteenth Amendments to the

United States Constitution. The complaint sought declaratory and injunctive

relief, alleging that it was




                                          -2-
      not requesting that this Federal District Court review or overturn any
      past final judgment of any state court . . . but . . . instead [was]
      challenging the general ongoing schem e of practices, custom s,
      regulations, procedures, and rules prom ulgated in non-judicial
      settings by the Bar and by the Court . . . which continue to place
      [M r. W itte] and many members of the Bar in ongoing jeopardy.

R. Vol. I, Doc. 1 at 21–22.

      M r. Heiting and Chief Justice George filed motions to dismiss or transfer

venue. The district court concluded that venue was improper under 28 U.S.C.

§ 1391(b) and declined to exercise its discretion to transfer the case to the

Northern District of California under 28 U.S.C. § 1406(a). M r. W itte filed a

motion to reconsider, w hich the court denied. This appeal followed.

II.   D ISC USSIO N

      W e review de novo the district court’s decision to dismiss for improper

venue, and we review for abuse of discretion the district court’s decision not to

transfer the case to another venue. See Ballesteros v. Ashcroft, 452 F.3d 1153,

1160 (10th Cir. 2006) (“In civil cases, the question of whether a litigant has

brought an action in the proper court is a question of law, while the question of

whether to dismiss or transfer an action filed in an improper venue is within the

district court’s sound discretion.” (internal quotation marks omitted)). W e also

review for abuse of discretion the denial of M r. W itte’s requests for an

evidentiary hearing, see Robinson v. City of Edmond, 160 F.3d 1275, 1286 (10th

Cir. 1998); for limited discovery, see Bell Helicopter Textron, Inc. v. Heliqwest



                                         -3-
Int’l, Ltd., 385 F.3d 1291, 1298–99 (10th Cir. 2004) (jurisdictional discovery);

and for leave to amend a complaint, see TV Commc’ns Network, Inc. v. Turner

Network Television, Inc., 964 F.2d 1022, 1028 (10th Cir. 1992).

      A.     Venue

      The relevant portion of the venue provision states:

      A civil action wherein jurisdiction is not founded solely on diversity
      of citizenship may, except as otherwise provided by law, be brought
      only in . . . (2) a judicial district in which a substantial part of the
      events or omissions giving rise to the claim occurred, or a substantial
      part of property that is the subject of the action is situated . . . .

28 U.S.C. § 1391(b). The district court concluded that M r. W itte had not met the

venue standard because all material events took place in California. M r. W itte

argues that the court committed errors of law and fact in making this

determination. W e reject his argument, however, because his opening brief fails

to cite to any support in the record.

      Federal Rule of Appellate Procedure 28(a)(7) requires that an appellant’s

brief contain “a statement of facts relevant to the issues submitted for review with

appropriate references to the record.” The section of M r. W itte’s opening brief

devoted to background facts does not contain any record citations. See Aplt. Br.

at 8–15. Apparently in response to the statements in appellees’ briefs that he had

failed to comply with Rule 28(a)(7), M r. W itte’s reply brief asserts: “As W itte

noted, e.g., W B 4, 7, all material for background facts and theories was contained,

inter alia, in DN 1.” Reply Br. at 1 (“W B” refers to M r. W itte’s opening brief;

                                         -4-
“D N 1” refers to Docket Number 1, the complaint). But nothing on pages 4 or 7

of his opening brief contains an adequate reference to the record. The reference

to “DN 1” on page 4 of his opening brief, in the Statement of the Case section, is

in the following sentence:

      [M r. W itte] filed this federal lawsuit, DN 1, contending that
      Appellees’ ongoing coercive extraterritorial regulation and
      assessment (including other tactics described below) A) creates an
      undue burden and imposes inconsistent regulation and other “harmful
      effects” upon Appellant’s practice of law in Utah, B) is a violation of
      the Dormant Commerce Clause of the United States Constitution, and
      C) constitutes one or more inherent “substantial event(s)” in Utah (or
      an adequate part of the same) for purposes of supporting venue.

Aplt. Br. at 4–5. This one general citation to M r. W itte’s 37-page complaint

points to no specific facts and is hardly the page-specific reference required by

Fed. R. App. P. 28(e). As for the page 7 citation to the record, it is merely a

citation to ¶ 20 of his complaint, which he cites for the proposition that he “is not

seeking retroactive relief against either named A ppellee or the overturning of any

past judgment of suspension.” Aplt. Br. at 7.

      M r. W itte’s argument section is similarly deficient. Rule 28(a)(9) requires

that the appellant’s opening brief contain “appellant’s contentions and the reasons

for them, with citations to the authorities and parts of the record on which the

appellant relies.” Fed. R. App. P. 28(a)(9). M r. W itte’s eight pages of argument

on venue contain four record citations, but none refers to facts relating to venue:

one is in a footnote that states what facts he is “not basing his claims” on, Aplt.



                                          -5-
Br. at 33 n.36, and the other three are references to the district court’s legal

analysis in its rulings, see id. at 32, 37.

       Because M r. W itte’s opening brief fails to cite to any record support for his

contention that the district court erred in dismissing his complaint for improper

venue, we decline to consider his argument; w e will not do his work for him. See

Garrett v. Selby Connor M addux & Janer, 425 F.3d 836, 840–841 (10th Cir.

2005); SEC v. Thom as, 965 F.2d 825, 826–827 (10th Cir. 1992); Sil-Flo, Inc. v.

SFHC, Inc., 917 F.2d 1507, 1514 (10th Cir. 1990).

       B.     Request to Transfer Case to the Northern District of C alifornia

       M r. W itte argues that the district court abused its discretion by dismissing

his case rather than transferring it to the Northern District of California. The

district court ruled that “M r. W itte’s suggested reasons for transfer instead of

dismissal, including hypothetical and speculative statute of limitations issues, do

not support transfer in the interest of justice.” R. Vol. III, Doc. 66 at 2. In

support of his position M r. W itte, citing Goldlawr, Inc. v. Heiman, 369 U.S. 463

(1962), asserts that the Supreme Court favors transfer under 28 U.S.C. § 1406(a)

rather than dismissal in “situations where venue has been found improper on the

basis of closely-contested or unexpected factual findings related to proper

jurisdiction and/or venue.” A plt. Br. at 39–40. But Goldlawr’s concern was the

prejudice that a plaintiff could suffer— say, by expiration of the limitations

period– if a case were dismissed rather than transferred because of improper

                                              -6-
venue. See 369 U.S. at 466–67. Although M r. W itte complains about the

financial burden of a second filing fee and having to redraft pleadings, these are

not the severe burdens that motivated the enactment of § 1406(a). And on appeal

he does not suggest that his claims for declaratory and injunctive relief would be

barred by any statute of limitations. M r. W itte has not shown that the district

court abused its discretion in dismissing, rather than transferring, his case.

      C.     Request for a Hearing

      M r. W itte challenges the district court’s refusal to hold any hearings in his

case, including any hearing concerning venue. Although he acknowledges that w e

review the district court’s decision for abuse of discretion, he asserts that the

district court’s failure to hold a hearing on venue “directly defied this Court’s

clear instruction” in Hustler M agazine v. U.S. District Court, 790 F.2d 69

(10th Cir. 1986). Aplt. Br. at 25. He claims that “[u]nder Hustler M ag[azine], a

disputed question of venue cannot be decided ‘on the briefs’ at the trial level

without an adequate hearing.” Id. M r. W itte’s characterization of our Hustler

decision is not accurate. W e ordered a hearing in Hustler because the district

court had wholly failed to consider the merits of the motion to transfer venue to

California. See 790 F.2d at 70–71. The district court had decided that it had

jurisdiction and it should not transfer its “problems” to another district. Id. at 70.

W e did not say that a decision regarding transfer can never be based on the

pleadings without a hearing. M r. W itte has not demonstrated that the district

                                          -7-
court abused its discretion by failing to hold a hearing.

      D.     Request for Discovery

      M r. W itte argues that the district court abused its discretion in denying his

request for limited discovery related to jurisdiction and venue. He asserts that the

denial of discovery precluded, among other things, his ability to gather

information about “the nature and extent of the contacts/events between Appellees

and Appellant to help substantiate specific personal jurisdiction and venue.”

Aplt. Br. at 26–27. He claims that “[w]hen limited discovery is needed to

properly resolve a preliminary procedural issue (e.g. jurisdiction, venue . . .) but

the trial court denies leave for such discovery, an abuse of discretion has

occurred.” Id. at 27 n.20.

      Because the district court dismissed the complaint for improper venue, not

lack of personal jurisdiction, we need not consider w hether the court erred in

denying jurisdictional discovery. As for venue, it is unclear w hether M r. W itte

ever sought discovery relating to venue; and before the court ruled, he failed to

alert it that he needed discovery regarding venue. M r. W itte’s request for

discovery is styled as a “M otion for Order Authorizing Limited Jurisdictional

Discovery.” R. Vol. I, Doc. 31 at 1. W e recognize that the body of the motion

twice refers to discovery regarding “jurisdiction and/or venue.” Id. at 2. But the

heading of the attached proposed discovery requests is “Summary of Some Key

Fact Questions Directly Implicated by Soma M edical Intern. v. Standard

                                          -8-
Chartered Bank, 196 F.3d 1292 (10th Cir. 1999), and to be Asked of Defendants,”

id. at A-1; and Som a did not involve a challenge to venue but only personal

jurisdiction, see 196 F.3d at 1294. W hen the appellees responded to the motion,

they treated it solely as a request for jurisdictional discovery and did

not discuss venue. Yet M r. W itte’s reply did not argue that he was also

requesting discovery for venue. M oreover, in his response to the appellees’

motions to dismiss, nowhere does he assert that he needs additional discovery on

venue before the court rules on the motions. Consequently, when the district

court ruled on the motions to dismiss, it had no reason to think that additional

discovery on venue was desired. M r. W itte has failed to show that the district

court abused its discretion in ruling on venue without permitting further

discovery.

      M r. W itte did argue in his motion to reconsider that the district court had

erred in dismissing the case for lack of venue without allowing additional

discovery. See R. Vol. IV, Doc. 75 at 7 n.14. But on appeal he does not argue

why the court should have granted a request for venue discovery that he had not

made before the court’s ruling; and we see no abuse of discretion in the district

court’s refusal to reopen discovery at that point in the proceedings.




                                          -9-
      E.     Leave to Am end Complaint

      M r. W itte argues that the district court abused its discretion by denying his

motion to amend his complaint. But because the appellees never filed an answer

to his original complaint, he had an absolute right to file an amended complaint

and did not need permission from the district court. See Fed. R. Civ. P. 15(a).

M oreover, he never submitted a proposed amended complaint to the district court.

M r. W itte has not shown that he suffered any prejudice from the district court’s

denial of his motion to amend his complaint.

      F.     Request to Substitute a Party

      M r. W itte asserts that the district court abused its discretion by denying his

request to substitute incoming Bar President Sheldon Sloan for outgoing Bar

President Jim Heiting. The district court dismissed M r. W itte’s case on

October 4, 2006, and M r. W itte filed his motion for substitution on October 13.

The district court denied the motion as moot. Under Federal Rule of Civil

Procedure 25(d)(1), M r. Sloan should have been automatically substituted for

M r. Heiting. M r. W itte, however, has not demonstrated that he was prejudiced by

the district court’s action. This court will make the appropriate substitution under

Fed. R. App. P. 43(c)(2).




                                         -10-
      The judgment of the district court is AFFIRM ED. The motion of the

Sutherland Institute for leave to file a brief as amicus curiae in support of

appellant is DENIED. M r. W itte’s M otion to Correct or M odify the Record, or to

A mend the C omplaint is D EN IED.


                                                     Entered for the Court


                                                     Harris L Hartz
                                                     Circuit Judge




                                         -11-